DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/22/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Both non-patent literature documents listed as Cite No. 1 and 2 are not in English, and applicant has not provided a statement of relevance in English regarding these documents.  As such, they have not been considered.
The information disclosure statement filed 4/30/2020 has not been considered to the extent that the 14 page non-patent literature international search and written opinion document listed on this IDS is identical to the document listed on the IDS of 11/7/2019, and the document on the 11/7/2019 has been considered.  While applicant did include a different 6 page document with the IDS filed 4/30/2020, applicant has not listed this document on the IDS.
Applicant is advised that the date of any re-submission of any item of information contained in an information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities: The first two lines of page 1 of the specification are objected to because the specification references a claim (claim 1) that no longer exists, and because specifications should not reference claims as claims can change during examination.  It is further noted that claim 17, the new independent claim, does not contain a preamble beyond reciting an inductive proximity switch.
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18-25 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 18,
The phrase “a plurality of compensation coils are present” on line 3 is indefinite.  Reciting a plurality of compensation coils reasonably includes all compensation coils, but claim 17 distinctly recites “at least one compensation coil,” which also can reasonably include all compensation coils.  As such, the difference and relationship between these two phrases is unclear.  It is suggested to recite “the at least one compensation coil includes a plurality of compensation coils” to overcome this issue.
As to Claim 19,
The phrase “a separate controllable current source is present for each of the compensation coils” on lines 3-4 is indefinite.  
1) Claim 17, from which this claim depends, recites “at least one compensation coil.”  While such a recitation can include more than one coil, it does not necessarily include more than one coil.  As such, it is unclear what applicant is referring to by reciting “the compensation coils” as more than one coil was not previously recited, and the relationship between these coils and the coil recite in claim 17 is unclear.  It is suggested to recite “the at least one compensation coil includes a plurality of compensation coils” at the beginning of claim 19 to overcome this issue.
2) Claim 17 also recites “a separate controllable current source” for the at least one compensation coil.  As such, this coil already has a current source, and the claim 19 recitation 
As to Claim 20,
The phrase “the controllable current sources are equipped to control at least one of: an amplitude or a phase position of the compensation coil current” on lines 3-4 is indefinite.
1) A plurality of controllable current sources as not previously recited, and instead, “a separate controllable current source” was recited in claim 17.  It is therefore unclear what plural current sources applicant is referencing with this phrase, and it is unclear how such a phrase can be distinct from the singular separate controllable current source of claim 17.  It is further unclear if applicant intends to recite plural versions of the current sources or applicant intended to refer to the current source of claim 17. For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that applicant intended to refer to the current source recited in claim 17.  
2) A compensation coil current was not previously recited, and the difference and relationship between this coil current and that which must be generated by each of the current sources of claim 20 and by the current source of claim 17 is unclear because the phrase “the compensation coil current” can reasonably refer to any of these currents.
As to Claim 21,

As to Claim 23,
The phrase “a compensation coil surrounds the primary coil completely” on line 3 is indefinite.  Applicant is reciting “a compensation coil” distinct from the “at least one compensation coil” recitation of claim 17. Because the claim 17 recitation reasonably can include all compensation coils, the above phrase is indefinite because it is distinctly recited from the claim 17 recitation but where it cannot be distinct.  For the purpose of compact prosecution, the Examiner is interpreting this phrase to mean “the compensation coil surrounds the primary coil completely.”
As to Claim 24,
The phrase “a compensation coil is arranged in an axial direction behind the primary coil” on line 3 is indefinite.  Applicant is reciting “a compensation coil” distinct from the “at least one compensation coil” recitation of claim 17. Because the claim 17 recitation reasonably can include all compensation coils, the above phrase is indefinite because it is distinctly recited from the claim 17 recitation but where it cannot be distinct.  For the purpose of compact prosecution, the Examiner is interpreting this phrase to mean “the c compensation coil is arranged in an axial direction behind the primary coil.”

The phrase “the primary coil is positioned in a tubular housing on a front side” on line 3 is indefinite.  At issue here is that it is unclear what object the “front side” phrase is referring to as the front side could reasonably be of the primary coil or the tubular housing.  MPEP 2173.02(I) explains that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  As such, the above phrase is indefinite.  For the purpose of compact prosecution, the Examiner is interpreting the phrase to be the front side of the tubular housing.
As to Claim 29,
The phrase “the primary coil, the compensation coils and the controllable current sources are arranged in a rectangular or cylindrical housing” on lines 3-4 is indefinite.  Plural compensation coils and plural controllable current sources were not previously recited, and the difference and relationship between these elements and the controllable current source and compensation coil of claim 17 is unclear.  Further, claim 17 recites “at least one compensation coil” which would reasonably include all compensation coils, but it is unclear if applicant is referring to this feature with the above phrase.  It is further unclear if applicant intends to recite plural versions the compensation coils and the current sources. For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that applicant intended to refer to the compensation coil and current source recited in claim 17.  
As to Claim 31,

As to Claim 32,
The phrase “the controllable current sources” on lines 3-4 is indefinite.  Plural controllable current sources were not previously recited, and the difference and relationship between these elements and the controllable current source of claim 17 is unclear.  It is further unclear if applicant intends to recite plural versions the current sources. For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that applicant intended to refer to the current source recited in claim 17.
As to Claims 22, 25, 30, 33, and 34,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn et al. (Kuhn) (DE102012202825).
Note: the cited pages, paragraphs, and lines for the above reference come from the previously provided English machine translation.
As to Claim 17,
Kuhn An inductive proximity switch comprising: a primary coil (3) for generating an alternating magnetic field (Paragraphs [0013][0017],[0022]), an oscillator (12b) for driving the primary coil (Figure 2), a control and evaluation unit ((13a),(13b),(14a),(14b),(11),(8)), which is operatively connected to the oscillator and is equipped to acquire and evaluate an amplitude and a phase position of a current in the primary coil and for outputting a detection signal (S) depending on the acquired current in the primary coil (Paragraphs [0013],[0021] / note the microcontroller uses the strength of the transmission pulse which is the amplitude, and the shape, strength collectively reasonably includes the phase position because this would reasonably include the entirety of the actual wave, such as a sinusoidal wave, plotted in two dimensions to thereby show the actual shape and the amplitude of the wave, and note receiver coils need not be used and instead the transmitter coils can be used for both receiving and transmitting) , at least one compensation coil (2) for manipulating the alternating magnetic field generated by the 
As to Claim 18,
Khun discloses a plurality of compensation coils (2),(4) are present (Figure 1 / note either or both coils (2),(4) are reasonable compensation coils as they are used in the compensation processor to account for the installation environment).
As to Claim 19,
Khun discloses a separate controllable current source (12a) is present for each of the compensation coils (Figure 2 / note that this phrase, as best understood, does not require a plurality of coils and is instead stating that for each coil that could exist due to the “at least one compensation coil” phrase of claim 17, a separate controllable current source is present / that stated, both coils (2),(4) can be compensation coils and that two different controllable current sources can exist because, while intended or not, coil (4) is shown to have a controllable current source and coil (2) is described to have a controllable current source in the disclosure)).
As to Claim 20,
Khun discloses the controllable current sources are equipped to control at least one of: an amplitude or a phase position of the compensation coil current (Paragraph [0013], [0021]), (Figure 2 / note that this phrase is being interpreted to mean that the controllable current source of claim 17 must be equipped to control at least one of the amplitude or phase position of the compensation coil current because, as best understood, applicant intends to refer to this source to control the current in the compensation coil of claim 17, note both coils (2),(4) can be 
As to Claim 21,
Khun discloses a compensation coil surrounds the primary coil at least partially (Figure 1).
As to Claim 22,
Khun discloses the compensation coil surrounding the primary coil has an expansion in an axial direction which is greater than or equal to an expansion of the primary coil or of a coil core of the primary coil in its axial direction (Figure 1 / note coil (2) is longer in the left/right direction (axial direction) than coil (3)).
As to Claim 23,
Khun discloses a compensation coil surrounds the primary coil completely (Figure 1).
As to Claim 24,
Khun discloses a compensation coil is arranged in an axial direction behind the primary coil (Figure 1/ note that applicant does not define what location is “behind” the primary coil, and the Examiner is interpreting the rightmost edge of the primary coil (3) to be the back of the coil, and note that compensation coil (2) extends beyond this location and is therefore reasonably behind the primary coil).
As to Claim 25,
Khun discloses the compensation coil arranged behind the primary coil has a diameter that is greater than or equal to a diameter of the primary coil or the diameter of a coil core of the primary coil (Figure 1).
As to Claim 26,
Khun discloses the primary coil has a coil core (1)) (Figure 1), (Paragraph [0017]).
As to Claim 27,
Khun discloses the coil core is a pot core (Paragraph [0017]).
As to Claim 28,
Khun discloses the primary coil is positioned in a tubular housing (10) on a front side (Paragraph [0027]), (Figure 1 / note the rightmost side of the housing is interpreted to be the front side of the housing).
As to Claim 29,
Khun discloses the primary coil, the compensation coils and the controllable current sources are arranged in a rectangular or cylindrical housing (9),(10) (Paragraph [0027]), (Figures 1,2 / note both coils (2),(4) can be compensation coils and that two different controllable current sources can exist because, while intended or not, coil (4) is shown to have a controllable current source and coil (2) is described to have a controllable current source in the disclosure).
As to Claim 30,
Khun discloses the housing is made of at least one of plastic or metal (Paragraph [0020])
As to Claim 31,
Khun discloses the primary coil, the compensation coils and the controllable current sources are arranged in a housing in the shape of a circular cylinder (Paragraph [0027]), (Figures 1,2 / note both coils (2),(4) can be compensation coils and that two different controllable current sources can exist because, while intended or not, coil (4) is shown to have a controllable current source and coil (2) is described to have a controllable current source in the disclosure).
As to Claim 32,
Khun discloses the control and evaluation unit is also equipped to control the controllable current sources (Figure 2 / note the control and evaluation unit, including (8),(11), controls the current sources (12a),(12b)).
As to Claim 33,
Khun discloses the control and evaluation unit has a programmable logical component with analog and digital functionality (Paragraph [0021] / note the microcontroller which must have analog functionality to, for example, receive a source of energy from an analog current source to power the microcontroller, and a microcontroller must have digital processing).
As  Claim 34,
Khun discloses the control and evaluation unit has a programmable microcontroller with analog and digital functionality (Paragraph [0021] / note the microcontroller which must have analog functionality to, for example, receive a source of energy from an analog current source to power the microcontroller, and a microcontroller must have digital processing).
As to Claim 35,
Khun discloses the control and evaluation unit is equipped to determine when the current in the primary coil falls below a threshold to be specified and depending on that, to output an output signal (Paragraph [0022] / note that the binary output S is generated if a target is present on the basis of the measured value, and thus regardless of the formula or process used, a threshold is reasonably relied upon where certain values indicate no target is present, an certain values do indicate a target is present, and if the measured value falls below this threshold, it can reasonably be stated that no target is detected).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2009/0140724 to Kentsch which discloses windings of a calibration coil surrounding a magnetic sensor, 2) US 2003/0173953 to Ashe which discloses a compensation coil used with transmitter coils, and 3) US 6,288,536 to Mandle et al. which discloses a compensation coil wound around the measuring coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858